Citation Nr: 1036574	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to 
February 1947.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fort Snelling, 
Minneapolis.  

This matter was previously before the Board in September 2009 and 
was remanded for further development.  It has now returned to the 
Board for further appellate consideration.  The Board finds that 
the RO has substantially complied with the Board's remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's duodenal 
ulcer is manifested by complaints of a gassy feeling, bloating, 
occasional burping, and occasionally a taste of acid or bile in 
his mouth, approximately two or three times a week.

2.  Throughout the rating period on appeal, the evidence of 
record does not demonstrate that the Veteran's duodenal ulcer has 
been manifested by severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations. 

3.  The competent credible evidence of record is against a 
finding that the Veteran's duodenal ulcer is manifested by 
anemia, weight loss, incapacitating episodes averaging 10 days in 
duration, periodic vomiting, or recurrent hematemesis or melena.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for duodenal ulcer, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.114, Diagnostic Code 7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in July 2008, the 
Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The notice provided also informed the 
Veteran of the criteria necessary for an effective date and 
disability rating.  In Pelegrini, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice be 
provided prior to an initial unfavorable AOJ decision.  Because 
VCAA notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by the 
Court in Pelegrini.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains the 
statements of the Veteran in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record for which VA has a duty to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

A VA examination with respect to issue on appeal was obtained in 
May 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the May 2010 VA examination is more than adequate, as it includes 
a review of the claims files, to include the Veteran's medical 
records, an examination of the Veteran, and an interview with the 
Veteran regarding his symptoms.  The report of the examination 
contains findings necessary to evaluate the disability under the 
applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating ulcers 

Duodenal ulcers are rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A 10 percent evaluation is warranted for mild 
duodenal ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation is warranted for moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe duodenal ulcer which is less than severe but 
with impairment of health manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation is warranted for severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

In a statement received in June 2008, the Veteran asserted that 
an increased evaluation was warranted for his service-connected 
duodenal ulcer.  As the Veteran's claim was received by VA in 
June 2008, the rating period on appeal is from June 2007, one 
year prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2009).  However, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The evidence of record reflects that the Veteran was seen in 
April 2006 to establish care at a VA Primary Care clinic.  The 
report is negative for any complaints of ulcers.  The report does 
not list any medications the Veteran is taking to treat an ulcer 
disability. 

The evidence of record includes an August 2008 VA examination 
report.  The report reflects that the Veteran reported that he 
has not had problems since he had surgery 25 years earlier for a 
GI bleed.  He further reported that he noticed that dairy 
products irritate his stomach and give him diarrhea, and does not 
recall lactose intolerance prior to his surgery.  He reported no 
further treatment for duodenal ulcer, and no current treatment.  
He reported that he worked part time in a check cashing business 
and had not lost any time from work during the last 12 month 
period.  The examiner diagnosed him with duodenal ulcer 
quiescient, with no significant effects on his usual occupation, 
and no residuals of the ulcer at that time.

In a statement dated in December 2008, the Veteran, through his 
accredited representative, and in his VA form 9, dated in April 
2009, stated that the August 2008 VA examiner misinterpreted his 
information, and that he has had continued problems since his 
surgery.  

In May 2010, the Veteran underwent another VA examination.  The 
report reflects that the Veteran stated that his prior surgery 
for a GI bleed had helped quite a bit, but for "a while he was 
taking occasional antacids including Maalox but thinks that he 
has not taken those for 10-20 years.  Veteran states that 
beginning about January 2010 he began to have some additional 
abdominal symptoms which he describes as gas and bloating in the 
upper abdomen with occasional burping." 

The examiner noted that the Veteran had no current ulcer 
symptoms; however, the Veteran reported "2-3 times per week, 
episodes lasting 5-10 minutes of gassy feeling and bloating in 
his upper abdomen with occasional burping, occasionally with 
taste of acid or bile in his mouth, no bleeding, no melena, no 
vomiting of blood, normal appetite, no weight loss, no history of 
anemia, no incapacitation."  It was noted that the Veteran did 
not have any current treatment for his disability.  The diagnosis 
was "duodenal ulcer, postoperative, resolved."  It was noted 
that there was no functional impairment.  

The record reflects that the Veteran's disability was evaluated 
as 20 percent disabling from February 1947 to June 1950, and as 
10 percent disabling effective from June 1950.  The Board 
acknowledges the Veteran's statements that his ulcer is "no 
better" than it was in 1946, when he was originally awarded a 20 
percent evaluation.  However, the clinical evidence of record 
does not establish that a rating in excess of 10 percent is 
warranted.  Moreover, the Veteran's own statements regarding the 
level and frequency of his symptoms do not warrant a rating in 
excess of 10 percent.  The Veteran is not undergoing any current 
treatment for his ulcers, and has not reported any symptoms which 
would warrant a "moderate" or 20 percent rating.

A 20 percent rating is warranted for moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous moderate 
manifestations.  The record reflects that the Veteran reported 5-
10 minutes of feeling gassy and bloating with occasional burping, 
occurring 2 to 3 times a week.  There is no evidence of record 
that the Veteran had severe symptoms or that they lasted 10 days 
in duration.  In addition, the evidence is against a finding of 
"continuous moderate manifestations."  The regulation does not 
define "moderate manifestations"; however, the Board notes that 
the May 2010 VA examiner described the Veteran's disability as 
resolved with no functional impairment, and the Veteran denied 
taking medications to treat his disability.  The Board finds that 
the Veteran's limited symptoms (5 to 10 minutes twice or thrice 
weekly) with no medical treatment are indicative of intermittent 
mild symptoms.

The evidence is against a finding of anemia or weight loss, which 
would warrant a 40 percent evaluation.  The evidence is also 
against a finding of periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss which would 
warrant a 60 percent evaluation.  Both the August 2006 and the 
May 2010 VA examiners diagnosed the Veteran with quiet or 
resolved duodenal ulcer.

In conclusion, the evidence of record is against a finding that 
the Veteran's service connected duodenal ulcer warrants a rating 
in excess of 10 percent for any time period on appeal.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.  The evidence reflects that in 
August 2008 the Veteran reported working part time and not losing 
any work time in the past 12 month period.  The examiner noted 
"no significant effects" on usual occupation.  The May 2010 VA 
examination report reflects the examiner opined there were no 
reported effects on usual occupation or routine daily activities.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for duodenal ulcer, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


